               Case 20-10247       Doc 824-1      Filed 05/07/21    Page 1 of 1




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of May 2021, the foregoing Notice of Appearance

and Request for Electronic Notice for United States Government Attorney Patricia A. Lauch was

served via the Court’s CM/ECF system on the following as well as all other parties registered to

receive CM/ECF notices from the Court concerning this case:

 Jody Alan Bedenbaugh                            Jason L. Hendren
 Graham S. Mitchell                              Rebecca F. Redwine
 Nelson Mullins Riley & Scarborough LLP          Benjamin E.F.B. Waller
 1320 Main St, 17th FL                           Hendren Redwine & Malone, PLLC
 Columbia, SC 29201                              4600 Marriott Drive, Suite 150
                                                 Raleigh, NC 27612

 Debtors’ Counsel                                Debtors’ Counsel
 via CM/ECF                                      via CM/ECF
 William P. Miller                               Terri L. Gardner
 101 South Edgeworth Street                      Nelson Mullins Riley & Scarborough, LLP
 Greensboro, NC 27401                            Glenlake 1, Ste 200
                                                 4140 Parklake Ave
                                                 Raleigh, NC 27612

 Bankruptcy Administrator                        Debtors’ Counsel
 via CM/ECF                                      via CM/ECF
 Dylan Gillespie Trache
 Nelson Mullins Riley & Scarborough, LLP
 101 Constitution Ave NW, Ste 900
 Washington, DC 20001

 Debtors’ Counsel
 via CM/ECF


                                                    /s/ Patricia A. Lauch
                                                    Patricia A. Lauch
